16 So. 3d 902 (2009)
GRASSY KEY BEACH SUBDIVISION, INC. f/k/a The Expressway Companies, Inc., a Florida Corporation, Appellant,
v.
CITY OF MARATHON, a Florida Municipality, and Department of Community Affairs, an Agency of the State of Florida, Appellees.
No. 3D09-267.
District Court of Appeal of Florida, Third District.
July 29, 2009.
Rehearing and Rehearing En Banc Denied September 17, 2009.
Lehtinen Riedi Brooks Moncarz and Dexter Lehtinen, Felippe Moncarz and Claudio Riedi, Miami, for appellant.
Stearns Weaver Miller Weissler Alhadeff & Sitterson and Mark D. Solov, Jimmy Morales and Jose Jimenez, Miami, for appellee, City of Marathon.
Richard E. Shine, Assistant General Counsel, for appellee, Department of Community Affairs.
Before WELLS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Monroe County v. Ambrose, 866 So. 2d 707 (Fla. 3d DCA 2003).